RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 November 2022 has been entered.
Amendments to claims 1, 8, 14, and 16 filed on 14 November 2022, have been entered in the above-identified application.  Claims 19-23 have been added and claims 2-7, 9, 13 and 17-18 have been cancelled by applicant.  Claims 1, 8, 10-12, 14-16 and 19-23 are pending.

Domestic Benefit
This application makes reference to or appears to claim subject matter disclosed in provisional application No. 62/684,084, filed 12 June 2018.  However, each of claims 1, 8, 10-12, and 14-16 contains subject matter not described in the priority document.   Specifically, at least the limitations of: a dry-applied adhesive, the width to height ratio of the air channels being from about 17:1 to about 20:1, and the width to width ratio of the flat areas to the air channels being about 6:1 to about 13:1 and the corresponding pattern in the adhesive comprises an orange peel like texture mimicking naturally occurring automotive grade paint pattern are not disclosed in the provisional application.  Accordingly, the claimed subject matter of claims 1, 8, 10-12, and 14-16 is not afforded the filing date of the provisional application on 12 June 2018, but rather the filing date of the non-provisional application on 18 June 2019. 
Similarly, each of claims 19-23 contains subject matter not described in the priority document.  Specifically, the limitation of “the corresponding pattern in the adhesive comprises an orange peel like texture mimicking naturally occurring automotive grade paint pattern” is not disclosed in the provisional application.  Accordingly, the claimed subject matter of claims 19-23 is not afforded the filing date of the provisional application on 12 June 2018, but rather the filing date of the non-provisional application on 18 June 2019

WITHDRAWN REJECTIONS
The objections to claims 8 and 14, made of record on page 4, paragraph 7 of the office action mailed 12 August 2022 have been withdrawn due to Applicant’s amendment in the response filed 14 November 2022.
The 35 U.S.C. § 112(b) rejections of claim 16, made of record on page 4, paragraph 8 of the office action mailed 12 August 2022 have been withdrawn in part due to Applicant’s amendment in the response filed 14 November 2022.  The non-withdrawn rejection has been repeated below.
The 35 U.S.C. § 103 rejection of claims 1, 8, 10-12, and 14-16 as over Baertzold ‘641 (U.S. Pub. 2016/0244641) in view of WO 2007/079919 A1, made of record on page 5, paragraph 9 of the office action mailed 12 August 2022 has been withdrawn due to Applicant’s amendment in the response filed 14 November 2022.

NEW AND REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112

Claims 1, 8, 10-12, 14-16, and 19-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1, 16, 19, and 23, the claims specify that “the corresponding pattern in the adhesive comprises an orange peel like texture”.  The term "like" renders the claims indefinite because the claims include elements not actually disclosed thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).  In particular, it is unclear when a pattern is sufficiently similar to orange peel texture to be considered “orange peel like texture”.
Claim 16 at line 22 recites “the back liner”, but this term lacks antecedent basis in the claim.  See MPEP § 2173.05(e).  The Examiner suggests reciting “a back liner”.
Claim 19 ends abruptly in mid-clause: “… so as to not have any air bubbles detectable with magnified photos of about between.”  The claim is indefinite as no range is actually recited.   It appears that applicant intended to recite “…of about between 500x to 1000x.” as in claim 1.  With the present claims, the Examiner has not read this 500x-1000x limitation into the claim language and instead considered the claim to read “… so as to not have any air bubbles detectable.”
Claim 23 at line 19 recites “the back liner”, but this term lacks antecedent basis in the claim.  See MPEP § 2173.05(e).  The Examiner suggests reciting “a back liner”.
Regarding claims 8, 10-12, 14-15, and 20-22, these claims depend on one or more of the above claims and thus incorporate the above-described indefinite subject matter.

Claim Rejections - 35 USC § 103
Claims 1, 8, 10-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Baetzold ‘641 (U.S. Pub. 2016/0244641) in view of WO 2007/079919 A1 and further in view of Mikami (U.S. Pub. 2015/0298446).  
Regarding claims 1, 16, 19, and 23, Baetzold ‘641 describes a textured film including a pressure-sensitive adhesive which can be applied to a substrate and a textured release liner which acts as a mold and the adhesive forms around the textured surface to introduce a network of micro-channels corresponding in size and dimension to the micro-ridges of the liner, see p. 1, [0004].  In Example 1B, Baetzhold ‘641 applies the adhesive to a liner and laminates the adhesive to a plasticized white flexible poly(vinylchloride) film, see p. 14, [0130].  This white PVC film reads on a tint film as claimed.  The laminate is a conformable material suitable for use as a car wrap film, see p. 12-13, [0114].  Thus the wrap is suitable for being adhesively mounted to an automotive lens as claimed.
In Example 1B, the liner is then removed from the adhesive and the resulting PSA backed PVC film was applied by hand to a smooth glass panel.  See p. 14, [0131]. This reads on a dry-applied adhesive material as claimed because no solvent is used in the adhesive application process.
Baetzold further describes the textured release liner beginning at p. 2, [0042].  The liner includes a complex topography with substantially interconnected ridges which act as a mold for the pressure-sensitive adhesive, see p. 3, [0045].  The liner ridges thus form corresponding grooves in the adhesive layer. The grooves may be in regular or irregular patterns, see p. 3, [0048], and may be interconnected, see p. 3, [0049].  Various example configurations are shown in FIGS. 5A-5K, including repeating linear patterns, honeycomb patterns, serpentine pattern, a trunk and spoke pattern, and a network of cells having an ostensibly chaotic variation.  FIG. 12 (copied below) shows a sample cross-section of a roller which is used to apply the texture to the liner and thus the adhesive layer.  Note that the grooves have inwardly inclined walls from the (top) opening to the (bottom) surface as shown in FIG. 12.  The 110° angle measured from the wall to the opening as shown in FIG. 12 is equivalent to a 70° inwardly inclined angle measured from the opening to the surface.  This is within the claimed 45 to 90 ° range.

    PNG
    media_image1.png
    286
    838
    media_image1.png
    Greyscale

	The dimensions shown in FIG. 12 are exemplary, but Baetzold describes a broader range of dimensions than those depicted.  In the example shown in FIG. 12 and described at p. 13, [0125], the width to height ratio of an air channel is 100 microns to 25 microns, for a ratio of 4:1.  This is outside of the claimed range.  However, Baetzold teaches that the depth of grooves in the roller, which corresponds to the height of ridges in the liner and thus the depth of grooves in the pressure-sensitive adhesive, may range from 0.1 to 200 microns, preferably from 10-100 microns or 20-60 microns, see p. 3, [0050].  The width of the grooves can vary as needed, see p. 3-4, [0050], and the pattern of grooves may take any suitable pitch, see p. 3, [0049].
This allows for a width to height ratio of the air channels to be within a range that overlaps the claimed range.  For example, using a groove depth of 5 microns and the same 100 micron groove width results in a width to height ratio of 100 to 5 microns, or 20:1.  This is within the claimed range.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The width of the flat area and the width of the air channels can vary as described at p. 3-4, [0049-0050].  However, using the example shown in FIG. 12, the ratio of the width of the flat area to the width of the air channels is 670 microns to 100 microns, or 6.7:1.  This is within the claimed range.
Baetzold teaches that this configuration facilitates air egress during application of the films, see p. 3, [0045].  In the example 1B described at p. 14, [0131], upon installation of the film to a glass substrate, entrapped air was able to escape and thus no remaining entrapped air was visible as bulges by unaided eye inspection.  This reads on the air channels collapsing over a time frame providing for the top wall of the air channels to sealingly engage with a substrate devoid of any air bubbles therebetween as claimed.
Baetzold teaches that the “sidewalls” of the grooves may be any shape desired including a constant radius of curvature to a polygonal shape.  This allows for generally flat top walls with curved groove walls which present a generally rounded dome shaped configuration as claimed.  See p. 3-4, [0050].
The configuration including the liner reads on Claims 1 and 19, and the configuration with the liner removed reads on Claims 16 and 23.
Although Baetzold describes a variety of air egress groove configurations at p. 3-4, [0049-0050] and FIGS. 5A-5K, the reference does not disclose that the corresponding pattern in the adhesive comprises an orange peel like texture.  Baetzold ‘641 also does not specify that the air channels gradually collapse over a time from about 20 to 30 minutes, that the tint film is removable prior to the gradual collapse of the air channels, and no air bubbles are detectable in magnified photos of about between 500x-1000x.
WO ‘919 describes a patterned, detachable cover for adhesive layers of adhesive products, see abstract on original document.  One pattern disclosed is an irregular structure in the form of an orange peel structure formed by embossing processes or other surface treatment processes, see paragraph [0010].  Release liners with orange peel structure surfaces are also commercially available, see paragraph [0005].  The invention of WO ‘919 allows for improved air dissipation during the adhesive process, see paragraph [0007].
Baetzold ‘641 and WO ‘919 are analogous because they are similar in structure and function, as each describes adhesive backed articles including structured release liners with irregular patterns which facilitate air egress to improve adhesion during the adhesion process.  This orange peel texture is combined with a further three-dimensional pattern superimposed on the first pattern which comprises a multiplicity of raised structures, see paragraph [0011].
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ an orange peel textured release liner as taught in WO ‘919 resulting in an orange peel texture on the adhesive structure of Baetzold in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to use an orange peel texture release liner to improve air egress during the adhesive process.  Furthermore, there is a reasonable expectation of success as WO ’919 teaches that the orange peel texture can be combined with a further three-dimensional pattern comprising a plurality of raised structures.  Additionally, such release liners are commercially available.
Baetzold ‘641 in view of WO ‘919 also does not specify that the air channels gradually collapse over a time from about 20 to 30 minutes, that the tint film is removable prior to the gradual collapse of the air channels, and no air bubbles are detectable in magnified photos of about between 500x-1000x.
However, Mikami similarly describes adhesive-backed articles which have a microstructured release liner including channels to allow air egress, see abstract and p. 1, [0002].  The articles can be attached to a motor vehicle surface, see claim 16.  The article includes a suitable compliant layer such as plasticized polyvinyl chloride film which may include a pigment, see p. 3, [0045], reading on a tint film.  The adhesive article has its backing removed, and is applied to an adherend such as a glass plate.  In examples shown on p. 6 in table 1 and the test described [0085-0089], the adhesive article is repositionable on the adherend after an initial adhesion of 10 seconds, in that the examples have a slidability rating of “2” or “3”, denoting either “sample slid easily with some resistance” (2) or “sample slid with considerable resistance because of adhesion to the plate, but could be lifted without damage” (3).  Preferably, the article has a positionability rating of 2 or better, see p. 4, [0061].  Mikami specifies using double stacked features on the adhesive channels (see, e.g. FIG. 4A) to enhance the positionability of the article by reducing the initial contacting surface of the adhesive. This reads on the tint film being removable prior to the gradual collapse of air channels as claimed.  
Mikami also describes a Percent Wetout Test at p. 6, [0077-0084] in which the sample adhesive article is applied to a smooth transparent surface, imaged with a microscope, and analyzed with software to detect the collapse of microstructured features of the adhesive and partial disappearance of the corresponding channels, see also discussion at p. 5, [0071].  Mikami notes that forceful application of the article to an adherend will eliminate air bubbles, see p. 5, [0071].  This reads on no air bubbles being detectable at magnification as claimed.  While the exact magnification power is not described in Mikami, the elimination of all air bubbles reads on no air bubbles being detectable in magnified photos.
While Mikami does not specify the gradual collapse of air channels over a time frame of about 20 to 30 minutes, the Examiner notes that no particular time is specified for the Percent Wetout Test of Mikami at p. 6, [0077-0084] or for the description of applying the article at p. 5, [0071].  The Examiner thus considers these steps to occur without added delay within as short a time as reasonably possible, e.g. for a user to apply the adhesive article to an adherend and apply force with one pass of a 2 kg roller to permit entrapped fluid to bleed out around the periphery of the article and eliminate air bubbles as described at p. 5, [0071] and p. 6, [0078-0084].  It is reasonable for these steps to occur within 30 minutes or even within 20 minutes for an article applied by hand to an adherend.
Baetzold ‘641 and Mikami are analogous as they are similar in structure and function, as each discloses adhesive articles with air egress channels and corresponding release liners which are applied to automobile surfaces, and the air channels function to prevent air bubbles from being trapped between the adhesive article and the adherend.
It would have been obvious to employ the adhesive structure of Mikami to the adhesive article of Baetzold ‘641 to have a repositionable adhesive article and also eliminate air bubbles after a period of time to arrive at the claimed invention.  Such features are desirable to have an adhesive article with a good surface appearance of the film after application to a substrate, see Mikami at p. 1, [0002].
Regarding claim 8, in FIG. 12, Baetzold ‘641 shows a width of the flat area to be 670 microns which is less than 1 mm in length.  However, Baetzold ‘641 also teaches that the pitch of the grooves can be selected for a suitable configuration, see p. 3, [0049].  This allows for a flat area width to be chosen to be 1 mm as claimed.
Regarding claim 10, in FIG. 12, Baetzold ’641 shows a width of the flat area to be 670 microns and the width of the grooves to be 100 microns, for a ratio of widths to be 6.7:1.  However, Baetzold ‘641 also teaches that the width of the grooves can vary as needed and the pitch of the grooves can be selected for a suitable configuration, see p. 3-4, [0049-0050].  This allows for configurations in which the width to width ratio of the flat areas to the air channels is about 10:1. For example, the flat area width can be adjusted to 1 mm while the air channel width remains 100 microns, resulting in a width ratio of 10:1.
Regarding claims 11, 12, 20, and 21, Baetzold ‘641 demonstrates several configurations of air channels in FIGS. 5A-5K.  Figures 5E, 5F, and 5K are repeated below for clarity.

    PNG
    media_image2.png
    263
    832
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    247
    381
    media_image3.png
    Greyscale

In FIGS. 5E and 5K, the intersections between a pair of laterally opposed peripheral edges are non-colinearly disposed along a continuous pathway as claimed in Claims 11 and 20, and in a zig-zag configuration as in Claim 12 and 21.
Regarding claim 14, Baetzold ‘641 teaches that the adhesive layer after application has a thickness between about 1 to 10 microns (about 0.04 to 0.4 mils) on top of a substrate, see p. 7, [0078].  In Example 1A at p. 13, [0116], a 0.005 inch (5 mil) thick polyester film is used as a base layer.  In Example 1B at p. 14, [0130], a 0.002 inch (2 mil) thick polyester film is used as a base layer.  Adding the adhesive thickness to the base layer thickness results in the overall tint film thickness.  It is clear that a 0.003 inch (3 mil) thick tint film would be suitable based on the disclosure of Baetzold, for example by combining a 5 micron (about 0.2 mil) thick adhesive with a 2.8 mil thick PVC film base layer to arrive at a 3 mil thick tint film.
Similarly, Mikami teaches that the compliant film generally has a thickness of 300 microns or less, preferably about 25-100 microns.  See p. 3, [0044]  The adhesive layer has a thickness generally in the range of about 10-50 microns, see p. 3, [0051].  Thus the combination of tinted compliant film and adhesive has a total thickness in the preferable range of 35-150 microns (about 1.4 mils to 5.9 mils), which is inclusive of 3 mils as claimed.
Regarding claims 15 and 22, Baetzold ‘641 teaches that the adhesive may be an acrylic pressure-sensitive adhesive, see p. 12, [0110].  This reads on the adhesive comprising acrylate as claimed.  Similarly, Mikami teaches using an acrylic pressure-sensitive adhesive, see p. 3, [0048-0049].

RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 14 November 2022 regarding the 35 U.S.C. § 103 rejection of the claims of record over Baetzold ‘641 and WO ‘919 have been carefully considered but are deemed unpersuasive.
Applicant’s claim amendments have added features of removability and air bubble detectability in magnified photos, features which are not taught in Baetzold ‘641 or WO ‘919.  Thus, the rejections of record in the Final Rejection mailed 12 August 2022 have been withdrawn.
As per the interview held in September 2022 (see interview summary record), the Examiner noted that Mikami ‘124 (U.S. Pub. 2003/0178124) may be possible to combine with the present references to support a modified obviousness rejection. The Examiner has instead relied upon a similar reference, U.S. Pub. 2015/0298446, to support a modified obviousness rejection.
Applicant argues that Mikami does not disclose the 20-30 minute time frame as claimed, or the air channels having no air bubbles detectable with magnified photos of 500x-1000x as claimed, see p. 10-11 of the remarks.
The Examiner is not persuaded.  Although the Examiner admits that Mikami does not specify a 20-30 minute time frame or the magnification power at which air bubbles are not detected, Mikami teaches these general concepts as detailed in the rejection above.
In particular, regarding the 20-30 minute time frame in which the air channels fully collapse, the Examiner notes that no particular time is specified for the Percent Wetout Test of Mikami at p. 6, [0077-0084] or for the description of applying the article at p. 5, [0071].  The Examiner thus considers these steps to occur without added delay within as short a time as reasonably possible, e.g. for a user to apply the adhesive article to an adherend and apply force with one pass of a 2 kg roller to permit entrapped fluid to bleed out around the periphery of the article and eliminate air bubbles as described at p. 5, [0071] and p. 6, [0078-0084].  It is reasonable for these steps to occur within 30 minutes or even within 20 minutes for an article applied by hand to an adherend.
Regarding the ability to detect air bubbles at 500x-1000x magnification, Mikami describes a Percent Wetout Test at p. 6, [0077-0084] in which the sample adhesive article is applied to a smooth transparent surface, imaged with a microscope, and analyzed with software to detect the collapse of microstructured features of the adhesive and partial disappearance of the corresponding channels, see also discussion at p. 5, [0071].  Mikami notes that forceful application of the article to an adherend will eliminate air bubbles, see p. 5, [0071].  This reads on no air bubbles being detectable at magnification as claimed.  While the exact magnification power is not described in Mikami, the elimination of all air bubbles reads on no air bubbles being detectable in magnified photos.
Accordingly, the references are still used to support a 35 U.S.C. § 103 rejection.


Conclusion
All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571)270-5592. The examiner can normally be reached Mon-Fri from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/Scott R. Walshon/           Primary Examiner, Art Unit 1759